DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed April 06, 2022.
In view of the Amendment, the objections to the drawings, set forth in the 01/14/2022 Office Action, is withdrawn.
No amendments are made to the claims.
Claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the prior art does not teach or suggest a thermoplastic seal between two surfaces of the first and second components for sealing, the Examiner disagrees. As described in the 01/14/2022 Office Action, Hauer ‘874 expressly recites that its thermoplastic film on the first component 3b and its thermoplastic film on the second component 5, together with thermoplastic circuit substrate 3 (e.g., abstract: flexible planar circuit substrate is a thermoplastic polymer and paragraph [0039]: circuit substrate 3, which consists of an LCP (liquid-crystal-polymer)”, “provide a sealing on both sides for optimal protection of the electric module against ambient influences” (e.g., last sentence of paragraph [0033]). That is, Hauer ‘874 discloses a seal disposed between surfaces of said first and second components for sealing contacts. 
    PNG
    media_image1.png
    455
    667
    media_image1.png
    Greyscale
As shown in the annotated Fig. 2, the portions of component 3b and component 5 outside the contact 7 are on either side of substrate 3.
In response to Applicant’s argument that Hauer ‘874 does not teach or suggest a thermoplastic seal melted between two surfaces of the first and second components for sealing, paragraph [0033] and the abstract expressly state that thermoplastic film on the first component 3b and the second component 5 and the flexible planar circuit substrate are a thermoplastic polymer, and substrate 3 is disposed between the two components. The substrate 3 would be heated to melt the same in order to provide a sealing on both sides for optimal protection of the electronic module against ambient influences. Paragraph [0010] of Hauer ‘874 recites that an electronic module with a thermoplastic polymer can be further modified by adding further components, since the thermoplastic polymer can be melted many times over and paragraph [0011] of Hauer ‘874 recites that the component contacts are melted or thermally pressed into the surface of the substrate comprising or consisting of a (flexible) thermoplastic polymer where the melting  leads to an adjustment of the shape of the substrate and to adherence between the component and the substrate. That is, Hauer ‘875 discloses that a thermoplastic substrate/seal can be heated to modify the substrate, cooled, and then reheated, and modified again. 
In response to Applicant’s argument that Hauer ‘874 does not teach or suggest in anyway that the surface includes a heating element or conductor, the Examiner agrees. But, claim 2 does not require a surface that includes a heating element or conductor. The Examiner notes that surfaces of the first and second components were recited in claim 1 so the surface in the Remarks has an antecedent basis problem.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0359874 to Hauer et al. (hereinafter referred to as “Hauer ‘874”).
Referring to claim 1, Hauer ‘874 discloses a medical implant (e.g. paragraph [0007]: electronic module for use in implantable devices), comprising: a first component including a surface and a plurality of electrical contacts disposed on said surface (e.g., Fig. 2, component 3b, electrical contacts 7); a second component including a surface and a plurality of electrical contacts (e.g., Fig. 2, component 5, electrical contacts 5a and paragraph [0014]: conductor configuration can be on both the first and second substrates); each of said contacts of said first component electrically conductingly contacting a respective contact of said second component (e.g., Fig. 2 and paragraph [0042]: vias 7 electrically connect component 5 through contacts 5a to conductor configuration 3b); and a seal disposed between said surfaces of said first and second components for sealing said contacts (e.g., Fig. 2, thermoplastic circuit substrate 3 and paragraph [0033]); said seal and said surfaces of said first and second components being formed of a thermoplastic material (e.g., paragraph [0033]: a thermoplastic film is on the second substrate surface and the first substrate surface/conductor configuration), said seal being melted to said surfaces of said first and second components for sealing said contacts (e.g., paragraphs [0010]-[0011]: thermoplastic polymer can be melted many times over to add additional components that are adhered/sealed to the circuit substrate), and said seal being meltable for separating said first and second components from one another (e.g., this is a functional limitation that the implant of Hauer is capable of performing in that it teaches adding additional components after the original components were sealed).
With respect to claim 2, Hauer ‘874 discloses the medical implant according to claim 1, which further comprises at least one heating element or heating conductor configured to melt said thermoplastic material of said seal for separating said first and second components (e.g., paragraphs [0029]: heating either the components and/or the thermoplastic substrate and [0041]: heating locally implies that a heating element or heating conductor is used at the components to melt the thermoplastic).
Regarding claim 7, Hauer ‘874 discloses a method for producing a medical implant (e.g. paragraph [0007]: electronic module for use in implantable devices), the method comprising: providing a first component and a second component of the medical implant (e.g., Fig. 2, first component 3b, second component 5) , the first component including a surface and a plurality of electrical contacts disposed on the surface (e.g., Fig. 2, component 3b, electrical contacts 7), the second component including a surface and a plurality of electrical contacts (e.g., Fig. 2, component 5, electrical contacts 5a and paragraph [0014]: conductor configuration can be on both the first and second substrates), and the surfaces being formed of a thermoplastic material (e.g., paragraph [0033]: a thermoplastic film is on the second substrate surface and the first substrate surface/conductor configuration); and pressing the first and second components against one another (e.g., Fig. 1 and paragraphs [0039]-[0041]: first component 3b is pressed against second component 5 with a predetermined force), and melting a seal formed of the thermoplastic material and disposed between two surfaces of the first and second components (e.g., abstract and Fig. 1: thermoplastic polymer 3a is disposed between the first and second components 3b, 5 and contacts are melted or thermally pressed into the substrate surface), causing the seal to bond with the surfaces of the first and second components (e.g., paragraph [0042]: component 5 is adhered to the circuit substrate of 3b, 3), and causing each contact of the first component to electrically conductingly contact a respective contact of the second component (e.g., Fig. 2 and paragraph [0042]: vias 7 electrically connect component 5 through contacts 5a to conductor configuration 3b).
With respect to claim 8, Hauer discloses the method according to claim 7, which further comprises providing the seal with two material regions formed of the thermoplastic material (e.g., paragraph [0033]: thermoplastic protective film is laminated on at least a part or parts of the second substrate surface).
As to claim 9, Hauer ‘874 discloses the method according to claim 8, which further comprises, prior to melting the seal, securing the material regions on the surface of the first component or on the surface of the second component (e.g., paragraph [0033]: lamination of a thermoplastic film on the second substrate surface can occur in a separate step, prior to melting of the seal 3).
With respect to claim 11, Hauer ‘897 discloses the method according to claim 8, which further comprises, prior to melting the seal, securing one material region on the surface of the first component and, prior to melting the seal, securing the other material region on the surface of the second component (e.g., paragraph [0033]: first and second substrate can be covered with a thermoplastic protective film in a separate step from the melting of the seal 3).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claims 2 and 7 above, and further in view of US Patent Application Publication No. 2012/0085750 to Hauer (hereinafter referred to as “Hauer ‘750”).
Hauer ‘874 discloses the medical implant according to claim 2 or the method according to claim 7, but does not expressly disclose that said at least one heating element is embedded into said seal or disposed on one of said surfaces. However, Hauer ‘750, in a related art: method for producing a substrate with a cover, teaches a heating element 12 for heating the connecting zone during the creation of a connection between a cap/cover and a substrate (e.g., abstract, Fig. 1B and paragraphs [0051]-[0052] of  Hauer ‘750), a locally arranged heating element, e.g., a heating conductor (e.g., paragraph [0018] of  Hauer ‘750), and a hermetically sealed connection can be generated with LCP or a thermoplastic material with a heating element (e.g., paragraph [0040] of  Hauer ‘750). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a heating element disposed on one of the surfaces of a component to be joined in view of the teachings of Hauer ‘750. Consequently, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to have at least one heating element embedded into the seal or disposed on one of the component surfaces in view of the teachings of Hauer ‘750 that a heating element provides effective local heating of a thermoplastic substrate to make a hermetical seal, and because the combination would have yielded predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0112534 to Schoonmaker et al. (hereinafter referred to as “Schoonmaker”).
Hauer ‘874 discloses the medical implant according to claim 1, but does not expressly disclose that said seal includes an elastically deformable sealing element or spring element, being preloaded relative to said first and second components. However, Schoonmaker teaches, in a related art: an implantable sensor, that has a spring 38 in a seal carrier 26, which can be biased against the seals in order to remove a disposable housing from the implantable sensor (e.g., Fig. 43 and paragraphs [0034], [0203], and paragraph [0328] of Schoonmaker: a preloaded spring 38 is biased against a seal carrier or the seals in the seal carrier where the spring exerts a force). Accordingly, one of ordinary skill in the art would have recognized the benefits of a spring in a seal carrier that is preloaded in the implantable arts in view of the teachings of Schoonmaker. Consequently, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to include a preloaded spring element, in order to provide a force when the electronic module of Hauer ‘874 is modified as such was a well-known engineering expedient used in an implant to force substrate into another position as taught by Schoonmaker, and because the combination would have yielded predictable results.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 1 above, and further in view of US Patent Application No. 2008/0033500 to Strother et al. (hereinafter referred to as “Strother”).
With respect to claim 5, Hauer ‘874 discloses the medical implant according to claim 1, but does not expressly disclose that said first component is formed by a first flat cable, and said second component is formed by a second flat cable. However, Strother, in a related art: Implantable medical devices having a liquid crystal polymer housing, teaches a multi-lead conductor 158 coupled to a multi-lead receptacle 160 (e.g., Figs. 20-21 and paragraph [0076] of Strother). Accordingly, one of ordinary skill in the art would have recognized that the flexible planar circuit having two substrates where each of the two substrates (e.g., paragraph [0014] of Hauer ‘874) could be in the form of a flat cable as taught by Strother. Consequently, one of ordinary skill in the art would have modified the first and second components of Hauer ‘874 to be in the form of a flat cable in view of the teachings of Strother that such was a well-known conductor configuration in the implant art as taught by Strother, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and because the combination would have yielded predictable results.
As to claim 6, Hauer ‘874 discloses the medical implant according to claim 1, but does not expressly disclose that said first component is formed by a flat cable, said second component is formed by an implantable medical device, and said contacts of said second component are contacts of a feedthrough of said medical device. As discussed above, Strother teaches in a related art: implantable medical device construction, that a flat cable and an implantable medical device are two substrates that need to be joined where the contacts of the second component are contacts of a feedthrough of the medical device. Accordingly, one of ordinary skill in the art would have modified the implant of Hauer ‘874 so that the first component is formed by a flat cable and the second component is formed by an implantable medical device where the contacts of the second component are contacts of an IMD feedthrough in view of the teachings of Strother that such were two components that need to be joined in the implant art, and because the combination would have yielded predictable results.
	With respect to claim 15, Hauer ‘874 discloses the method according to claim 7, which further comprises: forming the first component as a first flat cable and forming the second component as a second flat cable, or forming the first component as a flat cable and forming the second component as an implantable medical device, and providing the contacts of the second component as contacts of a feedthrough of the medical device. As discussed above, Strother teaches in a related art, the step of forming a first substrate as a flat, multi-lead cable and a second substrate as an implantable medical device where the contacts of the second substrate are contacts of an IMD feedthrough device.  Accordingly, one of ordinary skill in the art would have modified the implant of Hauer ‘874 to include forming the first component as a flat cable and forming the second component as an implantable medical device, and providing the contacts of the second component as contacts of an IMD feedthrough in view of the teachings of Strother that such were two components that need to be joined in the implant art, and because the combination would have yielded predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer ‘874 as applied to claim 7 above, and further in view of US Patent Application Publication No. 2005/0167873 to Aisenbrey.
Hauer ‘874 discloses the method according to claim 7, but does not expressly disclose the type of tool pressing a force against the first and second components. However, Aisenbrey, in an electrical art, teaches that conductive loaded resin-based material can be easily interfaced to an electrical circuit (e.g., paragraph [0052] of Aisenbrey) and that the resin-based material is forced by a tool that presses the thermally molten conductive loaded resin material using a piston, screw, press or other means 78. Accordingly, one of ordinary skill in the art would have recognized that the forcing of the two components of Hauer ‘874 together could be achieved by a tool with a screw-in piston to exert a force on the components in view of the teaching of Aisenbrey that such a tool is used with thermoplastic material, and because the combination would have yielded predictable results.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792